 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                       No. 1:19-mc-00079-DAD-SKO
12                     Plaintiff,
13           v.                                      ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS AND FINAL
14   JOHN CARL OJALA,                                ORDER OF GARNISHMENT
15                     Defendant.                    (Doc. No. 8)
16   DELAWARE CHARTER GUARANTEE                      Criminal Case No. 1:16-cr-00197-LJO
     & TRUST COMPANY DBA PRINCIPAL
17   TRUST COMPANY AND PRINCIPAL
     LIFE INSURANCE (and its Successors
18   and Assignees),
     Garnishee.
19

20
21           On September 27, 2019, the United States filed an Application for Writ of Garnishment

22   (Retirement Accounts) against defendant and judgment debtor John Carl Ojala’s retirement

23   accounts. (Doc. No. 1.) On October 1, 2019, the Clerk issued the Writ of Garnishment

24   (Retirement Accounts). (Doc. No. 3.) On October 7, 2019, the Clerk issued the Clerk’s Notice of

25   Instructions to Judgment Debtor. (Doc. No. 5.) The United States served the Writ and related

26   documents on Delaware Charter Guarantee & Trust Company (the “Garnishee”) and the
27   judgment debtor. (Doc. Nos. 2, 4.)

28   /////
                                                    1
 1          On October 16, 2019, the Garnishee filed its Acknowledgment of Service and Answer of

 2   Garnishee stating that the Garnishee has in its custody, control or possession the following

 3   property in which the judgment debtor maintains an interest: Qualified Retirement Account –

 4   401(k) Plan with an approximate value of $14,152.53. (Doc. No. 6.) The United States filed a

 5   request for findings and recommendations and final order of garnishment on October 30, 2019.

 6   (Doc. No. 7.) The United States represented that the judgment debtor still owed a judgment

 7   balance of $6,450.00. (Id. at ¶ 10.) The judgment debtor did not file a claim of exemption to the

 8   proposed garnishment, did not object to the Garnishee’s answer, did not request a hearing, and

 9   did not otherwise object to the United States’ garnishment action.

10          On November 6, 2019, the assigned magistrate judge issued findings and

11   recommendations, recommending that the United States’ request for final order of garnishment be

12   granted. (Doc. No. 8.) Those findings and recommendations were served on the parties and

13   contained notice that any objections thereto were to be filed within fourteen (14) days after

14   service. (Id. at 2; Doc. No. 9.) To date, no objections to the findings and recommendations have

15   been filed, and the deadline to do so has now passed.

16          In accordance with 28 U.S.C. § 636(b)(1)(C), the court has conducted a de novo review of

17   the case. Having carefully reviewed the entire file, the court concludes that the findings and

18   recommendations are supported by the record and by proper analysis.

19          Accordingly:

20          1.      The findings and recommendations issued on November 6, 2019 (Doc. No. 8) are
21                  adopted in full;

22          2.      The United States’ request for a final order of garnishment (Doc. No. 7) is granted;

23          3.      Within fifteen (15) days from the date of this order, Garnishee Delaware Charter

24                  Guarantee & Trust Company is directed to pay $8,031.25 of the funds in the

25                  accounts held by the Garnishee in which judgment debtor John Carl Ojala has an

26                  interest as follows: $6,425.00 shall be paid to the Clerk of Court to satisfy the
27

28
                                                      2
 1                  judgment in full and $1,606.25 shall be withheld for mandatory tax withholdings;1

 2          4.      Garnishee shall make the payment in the form of a cashier’s check, money order or

 3                  company draft, made payable to the Clerk of the Court and delivered to the United

 4                  States District Court, Eastern District of California, 501 I Street, Room 4-200,

 5                  Sacramento, California 95814. The criminal docket number (1:16-cr-00197-LJO)

 6                  shall be stated on the payment instrument;

 7          5.      The Court shall retain jurisdiction to resolve matters through ancillary proceedings

 8                  in the case, if necessary; and

 9          6.      This is a final order of garnishment. Upon payment and processing of the

10                  garnished amount, this writ shall be terminated and the Clerk of the Court shall

11                  close the case.

12   IT IS SO ORDERED.
13
         Dated:    December 16, 2019
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23
     1
       On December 13, 2019, the United States filed a “Proposed Order Adopting Findings and
     Recommendations and Final Order of Garnishment” in which it changes the amount requested to
24   be paid from the original $8,062.50, (see Doc. No. 7 at ¶ 10), to $8,031.25, (see Doc. No. 10 at 2).
     The reason for this change is unclear, however, the United States indicated in its original
25   Application that “funds . . . may be received soon and applied towards part of the judgment[,]”
26   and the United States would “ensure that any final order issued on this writ will reflect the correct
     current balance.” (Doc. No. 1 at 2, n.1.) Thus, it appears that additional funds have been applied
27   towards the outstanding judgment balance since the United States’ request on October 30, 2019,
     (Doc. No. 7), and the Court will employ the amounts requested by the government in the
28   proposed order (Doc. No. 10).
                                                      3
